Case 2:13-cr-20600-PDB-DRG ECF No. 284 filed 07/10/20        PageID.4441    Page 1 of 20




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

  UNITED STATES OF AMERICA,
                                                    Case No. 13-cr-20600
                      Plaintiff,
                                                    Paul D. Borman
  v.                                                United States District Judge

  FARID FATA,

                 Defendant.
  ______________________________/

       OPINION AND ORDER DENYING MOTION FOR REDUCTION OF
       SENTENCE PURSUANT TO 18 U.S.C. § 3582(c)(1)(A) (ECF NO. 265)

         This matter is before the Court on Defendant Farid Fata’s motion for reduction

 of sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). Fata was charged in a fourth

 superseding indictment on January 15, 2014 with: nineteen counts of health care

 fraud (18 U.S.C. § 1347); one count of conspiracy to pay and receive kickbacks (18

 U.S.C. § 371); one count of unlawful procurement of naturalization (18 U.S.C. §

 1425(a)); and two counts of money laundering (18 U.S.C. § 1956(a)(1)(A)(i)). (ECF

 No. 66.)

         Fata was an oncologist/hematologist, and most of the charges against him

 relate to his knowing administration of chemotherapy and other unnecessary cancer-

 fighting treatments and diagnostic testing, such as PET scans, to hundreds of

 patients/victims who either did not have cancer or did not need the cancer treatments,
Case 2:13-cr-20600-PDB-DRG ECF No. 284 filed 07/10/20        PageID.4442    Page 2 of 20




 and then submitting false and fraudulent claims to Medicare or medical insurance

 companies for years of such medically unnecessary services. (Id.) Fata was

 sentenced on July 10, 2015 to a total of 45 years imprisonment after pleading guilty

 to thirteen counts of healthcare fraud (Counts 3-6 and 9-17), one count of conspiracy

 to pay and receive kickbacks (Count 20), and two counts of money laundering

 (Counts 22 and 23). (ECF No. 158, Judgment; ECF No. 243, Amended Judgment.)

       In the present motion, Fata seeks compassionate release pursuant to 18 U.S.C.

 § 3582(c)(1)(A) due to his age, health and the risks presented by COVID-19. (ECF

 No. 265.) For the reasons explained below, the Court DENIES Defendant Farid

 Fata’s Motion for Reduction of Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A).

                                 I. BACKGROUND

       Defendant Fata was a doctor who intentionally misdiagnosed hundreds of his

 patients with cancer and other illnesses they did not have, and then administered

 unnecessary and invasive treatments and tests, including aggressive chemotherapy,

 unnecessary “supportive” treatments and intravenous iron, and unnecessary PET

 scans involving the injection of radioactive materials. Fata pleaded guilty to sixteen

 counts – thirteen counts of health care fraud, one count of conspiracy to pay and

 receive kickbacks, and two counts of promotional money laundering. (ECF No.

 111.) He did not plead pursuant to a Fed. R. Crim. P. Rule 11 plea agreement.




                                              2
Case 2:13-cr-20600-PDB-DRG ECF No. 284 filed 07/10/20         PageID.4443   Page 3 of 20




       Fata’s Sentencing Guideline factors in the presentence report were: Offense

 Level 43, Criminal History Category I, creating an advisory Guideline range of 2100

 months or 175 years’ incarceration. The Government requested a sentence of 175

 years; Fata’s counsel requested a sentence of 25 years.         Following extensive

 sentencing proceedings, the Court sentenced Fata to 45 years in prison, significantly

 below the Guideline range and the Government’s request. (ECF No. 158, Judgment;

 ECF No. 243, Amended Judgment.) Fata began serving his 45-year sentence with

 the Bureau of Prisons (“BOP”) on August 28, 2015, and he is currently incarcerated

 at FCI-Williamsburg in South Carolina.

       On May 22, 2018, Fata filed a 28 U.S.C. § 2255 motion to vacate, set aside or

 correct sentence, claiming that his counsel (Christopher Andreoff) “was ineffective

 for advising Fata to plead guilty.” (ECF No. 212.) Following an evidentiary hearing

 in July 2019, Magistrate Judge David R. Grand issued a Report and

 Recommendation (“R&R”) on February 7, 2020, denying Fata’s § 2255 motion,

 finding that it “lack[ed] merit both legally and factually.” (ECF No. 258). Fata filed

 objections to the R&R (ECF No. 261) and the Government filed a response (ECF

 No. 262). On May 27, 2020, the Court issued an Opinion and Order rejecting Fata’s

 objections, adopting Magistrate Judge Grand’s R&R, denying Fata’s § 2255 motion,

 and denying a certificate of appealability. (ECF No. 276.)




                                              3
Case 2:13-cr-20600-PDB-DRG ECF No. 284 filed 07/10/20        PageID.4444    Page 4 of 20




       Fata is fifty-five years old and alleges that he suffers from type-2 diabetes

 with diabetic neuropathy and vision complications; that he is immune-compromised

 with persistent low white blood cell count and low neutrophil count; that he suffers

 from gastro-intestinal bleeding and esophageal acid reflux with a history of H. Pylori

 gastritis; and that he has mild cognitive impairment/early dementia. (ECF No. 265

 at p. 7, PgID 3943.)

       On November 22, 2019, Fata wrote to the Warden at FCI-Williamsburg,

 South Carolina, seeking compassionate release or reduction in his sentence in light

 of his health conditions. (ECF No. 265-1, PgID 3951-54.) The Warden responded

 on February 20, 2020, denying the request. (ECF No. 265-2, PgID 3956.)

       On May 5, 2020, Fata filed this motion for reduction of sentence pursuant to

 18 U.S.C. § 3582(c)(1)(A), citing his age, medical conditions, and the COVID-19

 pandemic. (ECF No. 265.) The Government filed a response on May 19, 2020 (ECF

 No. 272), and Fata filed a reply brief on June 2, 2020 (ECF No. 278.)

       The Government argued in its response, in part, that Fata did not exhaust his

 administrative remedies because he had only requested compassionate release in

 2019 for non-COVID-19 related reasons. (ECF No. 265 at pp. 14-18, PgID 4022-

 26.) The Warden had denied his request. This Court entered an Order on June 11,

 2020, rejecting the Government’s argument, declining to strike Fata’s Motion as

 premature, finding that his 2019 request to the Warden satisfied the exhaustion

                                              4
Case 2:13-cr-20600-PDB-DRG ECF No. 284 filed 07/10/20      PageID.4445    Page 5 of 20




 requirement contained in 18 U.S.C. § 3582(c)(1)(A), and continuing jurisdiction

 over Fata’s Motion for Reduction of Sentence. (ECF No. 283.)

                             II. LEGAL STANDARD

       Ordinarily, a district court “may not modify a term of imprisonment once it

 has been imposed.” 18 U.S.C. § 3582(c). A district court’s authority to modify a

 defendant’s sentence is “narrowly circumscribed.” United States v. Washington, 584

 F.3d 693, 700 (6th Cir. 2009). Specifically, a district court may reduce a term of

 imprisonment if it determines “extraordinary and compelling reasons warrant such

 a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). This section, as amended by the First

 Step Act of 2018, allows for judicial modification of an imposed term of

 imprisonment when three criteria have been met: (1) the defendant has first

 exhausted all administrative remedies with the BOP or at least allowed the BOP 30

 days to act on his request before seeking compassionate release on his own motion;

 (2) extraordinary and compelling reasons warrant such a reduction; and (3) the

 reduction is consistent with the applicable policy statements issued by the

 Sentencing Commission (U.S. Sentencing Guidelines (“USSG”) Manual § 1B1.13),

 and the Court must consider the sentencing factors set forth in 18 U.S.C. § 3553(a).

       The Sentencing Commission Commentary to § 1B1.13 enumerates a limited

 number of “extraordinary and compelling” requirements that a defendant must

 satisfy to justify a reduction of sentence, including the “Medical Condition of the

                                             5
Case 2:13-cr-20600-PDB-DRG ECF No. 284 filed 07/10/20        PageID.4446     Page 6 of 20




 Defendant,” “Age of the Defendant,” “Family Circumstances,” and “Other

 Reasons.” USSG § 1B1.13 cmt. n.1(A)-(D). Further, the defendant must “not [be]

 a danger to the safety of any other person or to the community, as provided in 18

 U.S.C. § 3142(g).”      USSG § 1B1.13(2).         Thus, Guideline 1B1.13 cabins

 compassionate release to a narrow group of non-dangerous defendants who are most

 in need.

       Application Note 4 to Guideline 1B1.13 states in pertinent part:

       The court is in a unique position to determine whether the
       circumstances warrant a reduction (and, if so, the amount of the
       reduction), after considering the factors set forth in 18 U.S.C. § 3553(a)
       and the criteria set forth in this policy statement….

 USSG § 1B1.13 cmt. n.4.

       Title 18 U.S.C. § 3553(a) provides that “[a] court, in determining the

 particular sentence to be imposed, shall consider[:]”

       (1) the nature and circumstances of the offense and the history and
       characteristics of the defendant;

       (2) the need for the sentence imposed –

              (A) to reflect the seriousness of the offense, to promote respect
              for the law, and to provide just punishment for the offense;

              (B) to afford adequate deterrence to criminal conduct;

              (C) to protect the public from further crimes of the defendant;
              and




                                              6
Case 2:13-cr-20600-PDB-DRG ECF No. 284 filed 07/10/20        PageID.4447    Page 7 of 20




              (D) to provide the defendant with needed educational or
              vocational training, medical care, or other correctional treatment
              in the most effective manner;

       (3) the kinds of sentences available;

       (4) the kinds of sentence and the sentencing range established …

       (5) any pertinent policy statement …

       (6) the need to avoid unwarranted sentence disparities among
       defendants with similar records who have been found guilty of similar
       conduct; and

       (7) the need to provide restitution to any victims of the offense.

 “[D]istrict courts have ‘broad discretion to determine what sentence will serve §

 3553(a)’s statutory objectives.’” United States v. Kinkaid, 805 F. App’x 394, 394

 (6th Cir. 2020) (quoting United States v. Kontrol, 554 F.3d 1089, 1093 (6th Cir.

 2009)) (affirming district court’s denial of compassionate release after consideration

 of § 3553(a)’s factors).

                                   III. ANALYSIS

       The Court must consider whether Fata meets the statutorily-mandated criteria

 for compassionate release set forth in 18 U.S.C. § 3582(c)(1)(A).

       A.     Extraordinary and Compelling Reasons

       There must be an extraordinary and compelling reason for the Court to modify

 Fata’s sentence under 18 U.S.C. § 3582(c)(1)(A)(i). Pursuant to USSG § 1B1.13,

 compassionate release is limited to those defendants who are most in need. That

                                               7
Case 2:13-cr-20600-PDB-DRG ECF No. 284 filed 07/10/20       PageID.4448    Page 8 of 20




 policy statement limits “extraordinary and compelling reasons” to four categories:

 (1) the inmate’s medical condition; (2) the inmate’s age; (3) the inmate’s family

 circumstances; and (4) other reasons “[a]s determined by the Director of the Bureau

 of Prisons,” which the BOP has set forth in Program Statement 5050.50. USSG §

 1B1.13 cmt. n.1. The defendant bears the burden of proving that “extraordinary and

 compelling reasons” exist to justify release under the statute. See United States v.

 Rodriguez, 896 F.2d 1031, 1033 (6th Cir. 1990) (concluding that the burden of

 proving facts that could decrease a potential sentence fall upon the defendant); see

 also United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992) (“If the defendant

 seeks decreased punishment, he or she has the burden of showing that the

 circumstances warrant the decrease.”).

       Fata relies on his age and medical condition as well as “the recent outbreak of

 COVID-19 within the BOP institutions” as constituting extraordinary and

 compelling reasons justifying modification of his sentence. (ECF No. 265 at pp. 7-

 8, PgID 3943-44.) He contends that “[w]ith [his] medical conditions and age,

 contracting COVID-19 could very well prove to be fatal.” (Id.) The Government

 argues that Fata’s medical condition and age do not warrant the relief Fata seeks,

 and that Fata’s speculation that his place of incarceration places him at risk for

 COVID-19 is not enough to satisfy § 1B1.13’s criteria. (ECF No. 272 at pp. 19-27,

 PgID 4027-35.) The Court notes that as of July 9, 2020, one inmate and two staff

                                             8
Case 2:13-cr-20600-PDB-DRG ECF No. 284 filed 07/10/20            PageID.4449   Page 9 of 20




 members     at   that   FCI     have   tested       positive   for   COVID-19.       See

 https://www.bop.gov/coronavirus/index.jsp.

       First, Fata is not eligible for release based on his age. The Commentary and

 application notes for USSG § 1B1.13 provides that the “age” of the defendant only

 comes into play if the defendant “is at least 65 years old,” in addition to other factors

 including that he is experiencing “a serious deterioration in physical and mental

 health because of the aging process” and he “has served at least 10 years or 75

 percent of his or her term of imprisonment.” USSG § 1B1.13 cmt. n.1(B). Fata is

 55 years old, well under the 65-year-old criteria in the Guidelines, and does not meet

 the other conditions as well.

       Second, the Court has considered the medical records submitted to the Court

 and concludes that Fata is not entitled to release based on his medical condition. The

 medical condition of a defendant serves as an “extraordinary and compelling” reason

 for compassionate release only if the condition is a “terminal illness” with an end of

 life trajectory, or the condition “substantially diminishes the ability of the defendant

 to provide self-care” and the defendant “is not expected to recover” from the

 condition. USSG § 1B1.13 cmt. n.1(A).

       In his motion, Fata summarily contends that he:

       suffers from the following comorbidities: Type-2 diabetes with diabetic
       neuropathy and vision complications; immune-compromised with
       persistent low white blood cell count and low neutrophil count; gastro-
       intestinal bleeding and esophageal acid reflux with a history of H.
                                                 9
Case 2:13-cr-20600-PDB-DRG ECF No. 284 filed 07/10/20         PageID.4450    Page 10 of 20




        Pylori gastritis; and mild cognitive impairment/early dementia. Fata is
        currently prescribed and taking duloxetine, metformin, atorvastatin and
        omeprazole.

  (ECF No. 265 at p. 7, PgID 3943, citing Ex. C, ECF No. 266 (medical records filed

  under seal).) Fata has not established his qualification to be categorized as suffering

  from a terminal illness or a substantially diminished ability to provide self-care.

  Certainly he has not established an inability to recover from his conditions, as

  required by USSG § 1B1.13.

        The Government’s response in opposition asserts that “there is no evidence in

  the [BOP] medical records … that [Fata’s] health conditions rise to the level of a

  terminal illness or a condition that ‘substantially diminishes’ his ability to provide

  self-care within his correctional facility.” (ECF No. 272 at p. 20, PgID 4028.) The

  Government contends that Fata’s prison medical records, attached as sealed exhibits

  to its Response, establish that each of Fata’s complained-of ailments “are either

  exaggerated, mild, or managed.” (ECF No. 272 at pp. 20-22, PgID 4028-30, citing

  Fata’s BOP medical records at Exhibits 1-5 (filed under seal).) The Court attaches

  the Government’s single-spaced discussion that quotes in part from Fata’s medical

  records, as a sealed exhibit to this Opinion. (Attachment No. 1, filed under seal.)

        The Government notes that the Warden at FCI-Williamsburg similarly wrote

  in denying Fata’s request for release that:

        …medical staff have determined that you do not meet the criteria under
        Debilitated Medical Condition. The medical evaluation concluded that
                                                10
Case 2:13-cr-20600-PDB-DRG ECF No. 284 filed 07/10/20            PageID.4451     Page 11 of 20




            you are not capable of only limited self-care nor confined to a bed or
            chair for more than 50 percent of waking hours.

            The evaluation concluded that all of your conditions are well-controlled
            through medication. Additionally, you are capable of performing
            activities of daily living (ADL) without assistance and are capable of
            carrying out self-care.

  (ECF No. 272 at pp. 22-23, PgID 4030-31, citing ECF 265-2 (Response to Inmate

  Request to Staff).)

            The Court has reviewed all of the medical record evidence provided by Fata

  and the Government, and concludes that Fata’s medical condition does not constitute

  an “extraordinary and compelling” reason for compassionate release because none

  of Plaintiff’s conditions the rise to the level of a “terminal illness” or a condition that

  “substantially diminishes” his ability to provide self-care within his correctional

  facility. While Fata’s Type-2 Diabetes is well-documented, his medical records also

  reflect that his condition is generally “well controlled” with medication and diet, and

  without insulin. (See, e.g., ECF No. 266, PgID 3968, 3975, 3980-81, 3983-85, 3987-

  88.; ECF No. 273-1 at PgID 4090, 4093, 4143, 4159; ECF No. 273-5 (all filed under

  seal).)

            The records document Fata’s complaints of foot pain, “decreased sensation,”

  “burning,” or neuropathy associated with his diabetes diagnosis, but he reported that

  medication is generally effective, “of benefit,” “helpful,” and “a Godsend.” (ECF

  No. 266 at PgID 3969, 3975, 3988, 3990, 3994; ECF No. 273-1 at PgID 4048, 4074,

                                                 11
Case 2:13-cr-20600-PDB-DRG ECF No. 284 filed 07/10/20        PageID.4452     Page 12 of 20




  4084 (all filed under seal).) Further, on examination, Fata was deemed “not qualified

  for diabetic shoe[s] because he is not on insulin” and his “sugar is well controlled,”

  and he was instead issued “alternate institutional shoes.” (ECF No. 273-1 at PgID

  4084, 4168-69; ECF No. 273-2 PgID 4214, 4222, 4258 (all filed under seal).)

         Contrary to Fata’s assertion of “vision complications,” the medical records

  consistently note a finding of “no retinopathy” and that his eyes were within “normal

  limits.” (ECF No. 266 at PgID 3971, 3973-74; ECF No. 273-1 at PgID 4044, 4129-

  31; ECF No. 273-2 at PgID 4212, 4219-21 (all filed under seal).)

         While the records do contain periodic testing showing low white blood cell

  and/or low neutrophil counts, there is no finding, notation or other indication in the

  medical record that Plaintiff is “immune-compromised” other than by his diabetes.

  (ECF No. 266 at PgID 3979-80, 3982, 3986-87, 4000; ECF No. 273-1 at PgID 4164

  (all filed under seal).)

         The medical records document testing showing blood in his stool in 2019, but

  also that Fata complained of constipation and “reports [he was] told [he] has internal

  hemorrhoids,” and the records conclude that “blood in stool most likely internal

  hemorrhoid considering NL colonoscopy in 2016,” and a follow-up colonoscopy

  was “disapproved.” (ECF No. 266, PgID 3978, 3988; ECF No. 273-1 at PgID 4063,

  4088, 4121; ECF Nos. 273-3 and 273-4 (all filed under seal).) The records also show

  a past diagnosis of GERD/reflux, that Fata was prescribed omeprazole and he

                                               12
Case 2:13-cr-20600-PDB-DRG ECF No. 284 filed 07/10/20         PageID.4453    Page 13 of 20




  reported that it helps. (ECF No. 266 at PgID 3975, 3988; ECF No. 273-2 at PgID

  4216 (all filed under seal).)

        Finally, while Fata complained in November 2019 of “progressively noticing

  that [he] forget[s] to remember words in the thread of [his] thought” and forgets

  where he places his ID, a Mini-Mental State Exam administered that same month

  showed Fata had “mild cognitive impairment” but that his physical examination was

  otherwise “normal and no disturbances of consciousness [were] noted.” (ECF No.

  266 at PgID 3994; ECF No. 273-1 at PgID 4175, 4182 (all filed under seal).) There

  is no finding of “early dementia” or other similar finding in the medical records.

        A review of Fata’s medical records thus indicates an overall positive outlook,

  and his medical condition has been described as “doing fairly well,” “compliant with

  all meds, diet & exercise, as much as possible,” and “appears well.” (See, e.g., ECF

  No. 266 at PgID 3990; ECF No. 273-1 at PgID 4074 (all filed under seal).) He is

  receiving medical care for all of his conditions, and his medical condition simply

  does not constitute an “extraordinary and compelling” reason justifying

  compassionate release under 18 U.S.C. § 3582(c)(1)(A).

        In his reply brief, Fata argues that he is entitled to relief for “other reasons”

  under USSG § 1B1.13, cmt. n.1(D), which states that an extraordinary and

  compelling reason exists if: “As determined by the Director of Bureau of Prisons,

  there exists in the defendant’s case an extraordinary and compelling reason other

                                               13
Case 2:13-cr-20600-PDB-DRG ECF No. 284 filed 07/10/20          PageID.4454     Page 14 of 20




  than, or in combination with, the reasons described in subdivisions (A) through (C).”

  (emphasis added). Apart from the COVID-19 pandemic, Fata does not adequately

  explain what those “other reasons” are. (ECF No. 278 at pp. 5-6, PgID 4419-20.)

  He asserts that the Center for Disease Control lists diabetes as a condition that creates

  a risk of serious illness from COVID-19, that “numerous courts across the country

  have found such instances of increased risk constitutes ‘extraordinary and

  compelling’ circumstances[,]” and that Michigan has “seen a steady decline” in

  COVID-19 cases since April 2020, while South Carolina has “rapidly increased over

  the past month.” (Id.) The single case Fata cites in his reply brief in support of his

  argument, United States v. Diep Thi Vo, No. 15-CR-00310-BLF-2, 2020 WL

  2300101 (N.D. Cal. May 7, 2020), is distinguishable from the facts of this case. In

  Diep Thi Vo, the court granted defendant’s motion for compassionate release based

  on her serious medical condition (a verified history of hyperlipidemia, hypertension,

  low vision in both eyes, and osteoarthritis in both knees necessitating the use of a

  rolling walker for stability), her age (74 years old), the COVID-19 pandemic, and

  the short time remaining on her sentence (scheduled for release on June 26, 2021).

  See id. at *3-4. Conversely, Fata’s age (55) and medical conditions do not satisfy




                                                14
Case 2:13-cr-20600-PDB-DRG ECF No. 284 filed 07/10/20          PageID.4455    Page 15 of 20




  the requirements of § 1B1.13, and he has only served five years of his 45 year

  sentence.1

        The outbreak of COVID-19 does not change the Court’s analysis. As the

  Third Circuit explained, “the mere existence of COVID-19 in society and the

  possibility that it may spread to a particular prison alone cannot independently justify

  compassionate release, especially considering BOP’s statutory role, and its extensive

  and professional efforts to curtail the virus’s spread.” United States v. Raia, 954

  F.3d 594, 597 (3d Cir. 2020). Rather, “compassionate release motions amid the

  COVID-19 pandemic have required a ‘fact-intensive’ inquiry … made in the ‘unique

  circumstances’ and ‘context’ of each individual defendant.” See United States v.

  Brady, 2020 WL 2512100, at *3 (S.D.N.Y. May 15, 2020). In Wilson v. Williams,

  961 F.3d 829, 841 (6th Cir. 2020), the Sixth Circuit noted that the actions of the BOP

  to reduce the COVID-19 risk demonstrates the opposite of the disregard of a serious

  health risk. The Sixth Circuit further noted that “the BOP has not shown …

  deliberate indifference.” Id. at 843.




  1
   The out-of-state cases listed at pages 8-11 in Fata’s motion are similarly factually
  distinguishable. See, e.g, United States v. Colvin, No. 3:19-cr-179 (JBA), 2020 WL
  1613943 (D. Conn. Apr. 2, 2020) (defendant had only 11 days left on a 30-day
  sentence); United States v. Jepsen, No. 3:19-cr-00073 (VLB), 2020 WL 1640232
  (D. Conn. Apr. 1, 2020) (defendant had less than 8 weeks left to serve on his sentence
  and the government consented to his release).
                                               15
Case 2:13-cr-20600-PDB-DRG ECF No. 284 filed 07/10/20        PageID.4456   Page 16 of 20




        The BOP has been working diligently to implement precautionary measures

  reducing the risk from COVID-19 to Fata and other inmates. As of July 8, 2020,

  one inmate and two staff members at that FCI have tested positive for COVID-19.

  See https://www.bop.gov/coronavirus/index.jsp.        Thus, FCI-Williamsburg has

  appropriately managed the pandemic. See United States v. Davis, No. 18-20211,

  2020 WL 2764585 (E.D. Mich. May 28, 2020) (denying release to inmate despite

  three positive COVID-19 cases among the staff at the detention facility housing

  defendant); United States v Austin, No. 15-20609, 2020 WL 2507622 (E.D. Mich.

  May 15, 2020) (compassionate release denied to Devil’s Disciples gang member

  with heart disease and Crohn’s disease because there are no cases at FCI-Allenwood

  and the risk of contracting the virus is higher in Michigan).

        The BOP has taken substantial precautions throughout the federal prison

  system to mitigate the spread of COVID-19. See Wilson v. Williams, 961 F.3d 829,

  841 (6th Cir. 2020) (finding that the BOP reasonably responded the risk posed by

  COVID-19 by implementing a six-phase action plan to reduce the risk of COVID-

  19 spread, taking preventative measures including screening for symptoms,

  educating staff and inmates, quarantining new inmates, implementing regular

  cleaning, providing masks, and expanding testing).

        Fata is not at high risk for contracting COVID-19 at his current place of

  incarceration, and his generalization regarding COVID-19 in the federal prison

                                               16
Case 2:13-cr-20600-PDB-DRG ECF No. 284 filed 07/10/20        PageID.4457     Page 17 of 20




  system generally and his speculation that he “could” contract the virus and that the

  virus “could” jeopardize his health fails to satisfy § 1B1.13’s criteria. The Court is

  not persuaded that extraordinary and compelling reasons exist that would render Fata

  eligible for compassionate release. See United States v. Peaks, No. 16-20460, 2020

  WL 2214231, at *2 (E.D Mich. May 7, 2020) (a “generalized risk of contracting

  COVID-19 and potentially developing the more severe symptoms is not akin to the

  type of ‘extraordinary and compelling reasons’ justifying compassionate release

  identified by the Sentencing Commission”); United States v. Shah, No. 16-20457,

  2020 WL 1934930, at *2 (E.D. Mich. Apr. 22, 2020) (“[S]peculation as to whether

  COVID-19 will spread through Defendant’s detention facility … whether Defendant

  will contract COVID-19, and whether he will develop serious complications does

  not justify the extreme remedy of compassionate release.”); see also United States

  v. Miller, No 15-20609, 2020 WL 3425042 (E.D. Mich. June 23, 2020) (release

  denied five years early for inmate with uncontrolled diabetes, hypertension, and

  sleep apnea housed in institution with 14 active COVID-19 cases).

        Further, § 1B1.13(2) only permits release if a defendant is “not a danger to

  the safety of any other person or to the community.” The record does not support

  such a finding. The Court concurs with the Government’s explanation that “Fata’s

  horrific crimes alone, committed solely for greed for such a long period of time,

  establish his danger.” (ECF No. 272 at pp. 26-27, PgID 4034-35.) The Court

                                               17
Case 2:13-cr-20600-PDB-DRG ECF No. 284 filed 07/10/20         PageID.4458    Page 18 of 20




  believes that Fata’s extended criminal behavior evidences a likelihood of continuing

  criminal conduct upon release. Therefore, Fata is not entitled to the relief he seeks.

        B.     Factors Under 18 U.S.C. § 3553(a)

        The Court, considering the sentencing factors under 18 U.S.C. § 3553(a),

  concludes that Fata’s request for a significantly early release is not warranted. As

  explained above, these factors include the defendant’s history and characteristics,

  the seriousness of the offense, the need to promote respect for the law and provide

  just punishment, general and specific deterrence, and the protection of the public.

  18 U.S.C. § 3553(a). While Fata asserts that he has been a “model inmate” in the

  last few years, his years-long extensive criminal conduct was undeniably dreadful-

  to-behold, in that he perpetrated a scheme whereby he knowingly administered

  chemotherapy and other cancer-fighting treatments to hundreds of patients/victims

  who either did not have cancer or did not require the treatments, just so that he could

  bill for them.

        The Court concludes that ordering Fata to be released after only serving less

  than five years of his 45-year sentence, would not serve § 3553(a)’s purposes; it

  would not promote respect for the law, would undermine the deterrence factor, and

  would not provide just punishment. This Court notes that a recent Sixth Circuit

  opinion, United States v. Kinkaid, 805 F. App’x 394, 395-96 (6th Cir. 2020),




                                               18
Case 2:13-cr-20600-PDB-DRG ECF No. 284 filed 07/10/20        PageID.4459     Page 19 of 20




  approves a court’s consideration of the percentage of time served in its required

  discussion of the § 3553(a) factors:

        As the district court explained, it considered “the length of time served
        only as a barometer to measure whether granting defendant early
        release would” advance the “relevant § 3553(a) factors, which the
        statute directs the [c]ourt to consider ‘to the extent they are
        applicable.’” So the district court did not use the percentage of time
        served to make any hard-and-fast rules about when early release is
        appropriate. Instead, it appropriately considered whether release would
        serve § 3553(a)’s purposes given the minimal amount of time that
        Kinkaid served.

        Nor was the district court’s focus on the amount of time served
        misplaced. District courts routinely weigh whether a certain amount of
        time is “sufficient, but not greater than necessary,” to serve § 3553(a)’s
        purposes. That’s what happens at sentencing. A district court may use
        that same calculus when deciding whether to grant a motion for
        compassionate release.

  (internal record citation omitted).

                                  IV. CONCLUSION

        The Court concludes that Defendant Fata is not an appropriate candidate for

  the extraordinary remedy of compassionate release. While the Court recognizes

  Fata’s concern that he may be exposed to the COVID-19 virus, that concern does

  not create an “extraordinary and compelling” reason for a compassionate release

  sentence reduction that would have the effect of reducing his prison term by almost

  40 years.    Fata’s underlying criminal conduct demonstrates a total lack of

  compassion for his many victims over the years. Fata’s claims do not establish

  “extraordinary and compelling” reasons warranting a reduction of his term of
                                               19
Case 2:13-cr-20600-PDB-DRG ECF No. 284 filed 07/10/20          PageID.4460     Page 20 of 20




  imprisonment. Finally, the Court has thoroughly considered the § 3553(a) factors,

  and concludes that significantly reducing his sentence would unjustifiably mitigate

  the nature and circumstances of his horrific offenses committed on human victims,

  undermine respect for the law, not result in a just sentence, undermine the deterrence

  factor of his criminal conduct, and finally, given his prior misconduct, not protect

  the public from his potential for further criminal activity if released. For all of these

  reasons, the Court DENIES Farid Fata’s motion for reduction of sentence pursuant

  to 18 U.S.C. § 3582(c)(1)(A).



  IT IS SO ORDERED.

                                                 s/Paul D. Borman
  Dated: July 10, 2020                           Paul D. Borman
                                                 United States District Judge




                                                20
